M A N D A T E
TO THE 197TH DISTRICT COURT of WILLACY COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 14th day of May, 2015,
the cause upon appeal to revise or reverse your judgment between

VIVIANA SOSA, INDIVIDUALLY AND                                                         Appellants,
AS REPRESENTATIVE OF THE
ESTATE OF DESTINY SOSA, A
DECEASED CHILD, AND JESSE SOSA,
                                                v.
UNION PACIFIC RAILROAD COMPANY                                                          Appellees.
AND ERNESTO ORTEGON
CAUSE NO. 13-13-00257-CV                                             (Tr.Ct.No. 2009-CV-0010-A)

was determined; and therein our said Court made its order in these words:

                                           JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,

concludes the judgment of the trial court should be reversed and the cause remanded to the trial

court. The Court orders the judgment of the trial court REVERSED and REMANDED for further

proceedings consistent with its opinion. Costs of the appeal are adjudged against appellee.

       We further order this decision certified below for observance.

May 14, 2015.


                                           

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the
Thirteenth District of Texas, in this behalf, and in all things have it duly recognized, obeyed and
executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal thereof
affixed, at the City of Edinburg, Texas this 29th day of June, 2015.




                                                     Cecile Foy Gsanger, CLERK